
	

114 HR 4332 : Maximizing Small Business Competition Act of 2016
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4332
		IN THE SENATE OF THE UNITED STATES
		April 20, 2016Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to clarify the duties of procurement center representatives with
			 respect to reviewing solicitations for a contract or task order contract.
	
	
 1.Short titleThis Act may be cited as the Maximizing Small Business Competition Act of 2016. 2.Duties of procurement center representatives with respect to reviewing solicitations for a contract or task order contractSection 15(l)(2) of the Small Business Act (15 U.S.C. 644(l)(2)(D)) is amended—
 (1)by redesignating subparagraphs (E) through (I) as subparagraphs (F) through (J), respectively; and (2)by inserting after subparagraph (D) the following new subparagraph:
				
 (E)review any solicitation for a contract or task order without regard to whether the contract or task order or part of the contract or task order is set aside for small business concerns, whether one or more contract or task order awards are reserved for small business concerns under a multiple award contract, or whether or not the solicitation would result in a bundled or consolidated contract (as defined in subsection (s)) or a bundled or consolidated task order;.
			
	Passed the House of Representatives April 19, 2016.Karen L. Haas,Clerk
